I do not think that proximity to markets is the controlling factor in rate making for long and short hauls in the transportation of like kind of property. I believe too much stress is placed on that feature. If that be the purport of this decision, as it seems, it is not in harmony with the letter and spirit of the long and short haul clause of the Ohio statute, Section 504-1, General Code, (107 Ohio Laws, p. 431). Our statute is very similar to the Interstate Commerce Act (Comp. St., Section 8563 et seq.) governing rates for long and short hauls. There are many factors, other than proximity to markets, which control the making of rates for shorter or longer distances. A rather full discussion of the subject may be found in 10 Corpus Juris, 493 et seq. *Page 404